
	

114 S1049 IS: Agricultural Export Expansion Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1049
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Ms. Heitkamp (for herself, Mr. Boozman, Mr. Udall, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To allow the financing by United States persons of sales of agricultural commodities to Cuba.
	
	
		1.Short title
 This Act may be cited as the Agricultural Export Expansion Act of 2015.
		2.Financing of sales of agricultural commodities to Cuba
 (a)In generalNotwithstanding any other provision of law (other than section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207), as amended by subsection (c)), a person subject to the jurisdiction of the United States may provide payment or financing terms for sales of agricultural commodities to Cuba or an individual or entity in Cuba.
 (b)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)FinancingThe term financing includes any loan or extension of credit. (c)Conforming amendmentSection 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) is amended—
 (1)in the section heading, by striking and financing; (2)by striking subsection (b);
 (3)in subsection (a)— (A)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding; and
 (B)by redesignating paragraphs (2) and (3) as subsections (b) and (c), respectively, and by moving those subsections, as so redesignated, 2 ems to the left; and
 (4)by striking paragraph (1) each place it appears and inserting subsection (a). 